Citation Nr: 0127292	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  96-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for an ear disorder, 
other than tinnitus.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

3. Entitlement to an increased disability evaluation for 
chronic lumbar myositis, currently evaluated as 20 percent 
disabling.

4. Entitlement to an increased disability evaluation for 
hepatitis, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

These matters originate from decisions by the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).  In March 1999, the Board of Veterans' Appeals 
(Board) denied the veteran's petition to reopen his claim for 
service connection for a nervous condition (then diagnosed as 
depressive neurosis).  The veteran appealed the Board's March 
1999 decision.  In March 2001, the United States Court of 
Appeals for Veterans Claims (Court) issued an Order that 
vacated the Board's March 1999 decision and remanded the 
appeal for further proceedings consistent with the Order.  

During the pendency of the appeal before the Court, the 
veteran perfected an appeal to the Board as regards the 
issues of entitlement to increased evaluations for chronic 
lumbar myositis and for hepatitis; the issue of entitlement 
to service connection for hearing loss; and the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for an ear disorder, to 
include tinnitus.  The two appeals have been consolidated 
under the earlier docket number.  

In January 2001, also during the pendency of the appeal 
before the Court, the RO granted service connection for 
schizophrenia, for bilateral hearing loss, and for tinnitus.  
In view of the grant of service connection for tinnitus, the 
Board has recharacterized one of the issues remaining on 
appeal as whether new and material evidence has been 
presented to reopen a claim for service connection for an ear 
disorder other than tinnitus, as reflected on the title page 
of the decision.   

In view of the RO's favorable disposition of the claim 
involving service connection for a psychiatric condition, 
that issue is addressed in the dismissal, below.  The 
remaining issues on appeal are addressed in the remand 
following the dismissal.  


FINDINGS OF FACT

1. In March 1999, the Board denied the veteran's petition to 
reopen his claim for service connection for a nervous 
condition (then diagnosed as depressive neurosis).

2. The veteran appealed the March 1999 decision to the Court 
and in March 2001, the Court issued an Order that vacated 
the March 1999 decision and remanded the matter to the 
Board for action consistent with the Court's Order.

3. In January 2001, during the pendency of the appeal before 
the Court, the RO essentially reopened the claim for 
service connection for a psychiatric condition and granted 
service connection for schizophrenia, assessed as 100 
percent disabling.


CONCLUSION OF LAW

As the benefit sought on appeal as regards the petition to 
reopen the claim for service connection for a psychiatric 
disorder has been granted, the appeal as to that issue must 
be dismissed.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.101 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in March 1999 the Board denied the veteran's 
petition to reopen his claim for service connection for what 
was then characterized as a nervous condition (depressive 
neurosis).  The veteran appealed that decision to the Court 
and in March 2001, the Court issued an Order that vacated the 
March 1999 decision by the Board and remanded the issue for 
further proceedings consistent with the Court's Order.  

However, during the pendency of the appeal before the Court, 
the RO, in January 2001, granted service connection, and 
assigned a 100 percent disability evaluation, for 
schizophrenia, effective from April 8, 1999 (the date of what 
the RO perceived to be a reopened claim for service 
connection for a nervous disorder).  The RO based that 
decision upon the findings reported on VA psychiatric 
examination in October 2000, in which the VA examiner 
indicated the veteran's disability had it's onset during 
service and was later diagnosed as depressive neurosis which 
subsequently developed into the current schizophrenic 
diagnosis.  

The Board emphasizes that, because the Court vacated the 
Board's March 1999 decision, the veteran's petition to reopen 
his claim for service connection for a psychiatric disorder 
is deemed to have remained open and his submission on April 
8, 1999 is considered to be a supplement to that claim.  
Coincidentally, the Board notes that the veteran has 
submitted a claim for an earlier effective date for his 
service-connected schizophrenia, rated 100 percent disabling 
from April 8, 1999, which is pending before the RO.  In view 
of the fact that the evidence which served as the basis for 
the grant of service connection was received prior to an 
appellate decision on that issue (as above, the March 1999 
decision by the Board was vacated by the Court and as such, 
has no force and effect), and in light of 38 C.F.R. 
§ 3.400(q)(1)(i), the RO should consider the time period from 
February 1996, the date of the veteran's petition to reopen 
his claim for service connection for an acquired psychiatric 
disorder, to April 8, 1999, in its adjudication of the 
veteran's claim for an earlier effective date, taking 38 
C.F.R. § 3.400(r) into consideration.

Under the current circumstances, the Board finds that the 
favorable action by the RO in granting service connection for 
schizophrenia to be a complete grant of benefits sought both 
before the Board and the Court with respect to the veteran's 
appeal arising from the March 1999 decision by the Board.  As 
such, there is no further case or controversy for resolution 
by the Board on this issue; as such, the appeal as to the 
petition to reopen the claim for service connection for a 
psychiatric disorder must be dismissed.


ORDER

Service connection for schizophrenia was granted by the RO in 
January 2001; the appeal as to petition to reopen the claim 
for service connection for a psychiatric disorder is 
dismissed.


REMAND

During the pendency of the appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which, among other things, redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Pub. L. 
No. 106-475, § 7(a), 114 Stat. at 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act, but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) 
recently were finalized.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  Except as otherwise provided, the 
regulations also are effective November 9, 2000.  Id.  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

The Board notes that the RO has not yet considered the 
veteran's claims for increased ratings for hepatitis and for 
chronic lumbar myositis in the context of the new law, nor 
has the veteran had an opportunity to prosecute his claims in 
that context.  A remand will ensure due process of law, and 
avoid the possibility of prejudice.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  Furthermore, in light of the following and 
the duties imposed under the Act, the Board finds that 
additional development is necessary in order to provide a 
complete record upon which to fairly adjudicate the veteran's 
claims for increased ratings for hepatitis and chronic lumbar 
myositis.  

With respect to the veteran's claim for an increased rating 
for hepatitis, on VA examination in October 2000, liver 
function studies as well as a hepatitis profile and other 
serology studies were completed pursuant to the VA examiner's 
direction.  However, there is no indication within the record 
that the VA examiner reviewed the results of the ordered 
tests.  In the absence of appropriate medical interpretation 
of the laboratory test results, the Board must conclude that 
the October 2000 VA examination is inadequate to evaluate the 
current nature and severity of the veteran's service-
connected hepatitis.  Accordingly, to cure the above 
inadequacy, the veteran must be scheduled for a VA 
examination in an effort to determine if, indeed, he has any 
residual disability attributable to his service-connected 
hepatitis, as based on interpretation of the October 2000 
test results as well as any additional laboratory studies 
deemed necessary.

The Board also notes that the pertinent regulations and 
schedular criteria for the evaluation of the digestive system 
(to include evaluation of hepatitis) were amended effective 
July 2, 2001.  The purpose of these amendments was to ensure 
that the VA's Schedule for Rating Disabilities uses current 
medical terminology and unambiguous criteria, and that it 
reflects medical advances that have occurred since the last 
review.  The Court, in Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991), stated that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  The 
veteran must be evaluated under the more favorable of the two 
criteria.  Pursuant to VAOPGCPREC 11-97, where a regulation 
is amended during the pendency of an appeal to the Board, the 
Board must first determine whether the amended regulation is 
more favorable to the claimant than the prior regulation, 
and, if it is, the Board must apply the more favorable 
provision.  See also Dudnick v. Brown, 9 Vet.App. 397 
(1996)(per curiam).  In order to ensure due process with 
respect to the appellant's claim, the RO must have an 
opportunity to consider the appellant's hepatitis disability 
under the new regulations.

With respect to the veteran's chronic lumbar myositis, the 
veteran has argued that this disability has increased in 
severity and warrants a higher disability evaluation.  
However, the medical evidence of record, particularly the 
recent evidence reflects no assessment of the extent of the 
overall service-connected lumbar spine disability, taking 
relevant factors involving functional impairment into 
consideration.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 
8 Vet. App. 202 (1995).  In this regard, the Board points out 
that the provisions of 38 C.F.R. §§ 4.40, 4.45 and the 
holding in the DeLuca decision, cited to above, essentially 
direct that in evaluating a musculoskeletal disability rated 
on the basis of limitation of motion, VA should consider, in 
addition to the applicable rating criteria, the extent of 
functional loss due to pain, weakness, fatigability, and 
incoordination, to include with repeated use and/or during 
flare-ups.  

The RO should arrange for the veteran to undergo appropriate 
examination to obtain medical evidence that will enable the 
Board to properly assess the current severity of his service-
connected lumbar spine disability; specifically, medical 
findings as to the extent to which the veteran may experience 
additional functional loss in his lumbar spine due to pain 
and other factors identified above with repeated use and/or 
during flare-ups.  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to having the veteran undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The RO should also obtain outstanding pertinent medical 
records from any other source(s) or facilitie(s) identified 
by the veteran, as well as undertake any other indicated 
development and/or notification action.  

Finally, the Board notes that in January 2001, the RO granted 
service connection for bilateral hearing loss and tinnitus.  
However, during the adjudication of these issues, they were 
variously characterized to include an ear disorder.  
Consequently, it is unclear as to whether the veteran is, in 
fact, seeking entitlement to service connection for an ear 
disorder other than the recently service-connected hearing 
loss and tinnitus.  The RO appears to have considered the 
grants of service connection as a full grant of the benefits 
sought.  Under these circumstances, however, the Board 
believes that clarification from the veteran is necessary 
prior to any additional action regarding this matter.

For all the foregoing reasons, these matters are hereby 
REMANDED to the RO for the following actions:

1.  The RO should request that the veteran 
clarify whether he is seeking to reopen a 
claim for service connection for any ear 
disorder other than the recently service-
connected bilateral hearing loss and 
tinnitus.  Based upon the veteran's 
response, the RO should undertake any and 
all action deemed appropriate.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the veteran has received 
treatment.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative results, 
that fact should be noted in the claims 
file, and he and his representative, if 
any, should be so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.

3.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the RO should arrange for the 
veteran to undergo appropriate VA 
examinations to ascertain whether he has 
any residual disability attributable to 
his service-connected hepatitis and to 
obtain an assessment as to the full nature 
and severity of his service-connected 
lumbar spine disability.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to and 
be reviewed by each physician designated 
to examine the appellant.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in a manner so that pertinent 
rating criteria may be applied.  The 
reports of the examinations should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected disabilities.

With respect to the service-connected 
hepatitis, the examiner should 
specifically indicate whether there is any 
residual disability attributable to the 
hepatitis to include daily fatigue, 
malaise, and anorexia (without weight loss 
or hepatomegaly), incapacitating episodes 
with symptoms of fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia and right 
upper quadrant pain lasting at least two 
weeks but less than four weeks during the 
past 12 months.  The examiner should 
further comment on the necessity of 
dietary restrictions and/or continuous 
medication.  The examiner should review 
the claims folder and the VA laboratory 
test results dated in October 2000 and 
provide an interpretation of those 
results.  Any additional tests including 
liver function studies should be 
conducted, as deemed necessary.  On the 
basis of all of the above findings, the 
examiner should provide an assessment of 
the severity of the overall impairment 
resulting from chronic hepatitis.  

With respect to the chronic lumbar 
myositis, the examiner should order X-rays 
(as appropriate) and conduct range of 
motion studies (the latter expressed in 
degrees, with normal ranges provided for 
comparison purposes).  The physician 
should specifically indicate whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the cervical spine.  If 
pain on motion is observed, the examiner 
should indicate the point(s) at which pain 
begins.  In addition, based upon the 
veteran's credible assertions, documented 
history, and current examination findings, 
the physician should indicate whether, and 
to what extent, the veteran experiences 
likely additional functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  On the basis of all of 
the above findings, the examiner should 
provide an assessment of the severity of 
the overall impairment resulting from 
chronic lumbar myositis.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (with 
citation to evidence of record and/or 
medical authority, as appropriate) in a 
typewritten report.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notices of the examination(s) sent to him.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.

7.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should re-adjudicate the 
claims for increase in the 10 percent 
rating for the veteran's hepatitis and the 
20 percent rating for the veteran's 
chronic lumbar myositis.  The RO should 
also consider the petition to reopen the 
claim for an ear disorder other than 
tinnitus, if appropriate.  The RO should 
adjudicate the claims in light of all 
pertinent evidence and legal authority, to 
specifically include that cited to herein.  
If the veteran fails to report for any 
scheduled examination(s), the RO should 
apply the provisions of 38 C.F.R. § 3.655, 
as appropriate.  Otherwise, adjudication 
of the hepatitis claim should include 
discussion of the current residuals of the 
condition; and adjudication of the 
myositis claim should include, pertinent 
to the above-cited authority, 
consideration of the extent of functional 
loss in the lumbar spine due to pain and 
other factors, to include with repeated 
use and/or during flare-ups.  The RO must 
provide adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

8.  If any claim on appeal remains denied, 
the veteran and his representative if any, 
must be furnished a supplemental statement 
of the case and given an opportunity to 
submit written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



